DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1, 3-4, 6-7, 9-10, 14, 55 and 67-76, filed on 03/21/2022, are under consideration.

Response to Arguments
Applicant’s arguments, see pg. 6, filed on 03/21/2022, with respect to obviousness rejections of the claims over Flores, III have been fully considered and are persuasive.  The 35 USC §103 rejections of the claims are withdrawn. 
Applicants argue that Flores, III does not teach or suggest adding the coke forming mixture to overcome the deficiency of the first stream in providing at least 90% of the energy for pyrolyzing.
This argument is found persuasive. Initially, it was assumed that feeds comprising biomass and polymers (as taught by Flores, III) which provide sufficient pyrolysis heat can read on the claimed inventions. However, after further analysis, it is concluded that Flores, III does not suggest mixing polymer and coke-forming material in a way to increase their heat-supply for pyrolysis. 
In view of adding various new claims directed to feeds with different ratios of polymer and biomass, it seems that the inventive concept is being shifted or focused from a pyrolysis method in fluidized catalytic bed to various compositions (i.e. feed mixture for catalytic pyrolysis) which is considered divergent and burdensome during patent examination. The prosecution is being re-opened to re-focus the search and consideration on a single meaningful inventive concept or a single invention.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claims 1, 3-4, 6-7, 9-10, 14, and 67 drawn to a method for catalytic pyrolysis of mixed feed of materials comprising a polymer and a coke-forming material, classified in C10G 2300/708 (coking aspects relating to catalysts in production of hydrocarbons from solid carbonaceous materials such as wood).
Group II. 	Claims 55 and 68-76, drawn to feed mixtures for catalytic pyrolysis comprising polymers and coke forming materials (e.g. biomass) as well as systems comprising said feeds with pyrolysis reactors, classified in C10G 2300/10 (feedstock materials for hydrocarbon processing) or C02F 11/10 (device for pyrolysis of sludge).

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed product (a feed mixture for catalytic pyrolysis) can be used in a materially different process including ones that do not provide 90% of the pyrolysis heat from the coke and possibly a portion of the volatile products (for example see Li et al. “Improving the aromatic production in catalytic fast pyrolysis of cellulose by co-feeding low-density polyethylene”, Applied Catalysis A: General 455 (2013) 114–121).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772